DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: Units of “%” should be added to the number 100 as recited in claim 1 such that the equation reads:   Drip loss during natural thawing (%) = Weight of drip during natural thawing (g)/Weight of frozen product (g) x 100% 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of “dry heat treatment” in claim 1 is unclear. Paragraphs 0027 and 0028 of the applicant’s specification provide alternative embodiments of “dry heat treatment” with ranges of 40 to 75°C and 5 to 300 minutes or 35 to 140°C and 0.5 to 300 minutes. No definition is provided to clarify the scope of “dry heat treatment” in temperature or time. Furthermore, “dry” is a term of degree, and no 
The meaning of “natural thawing” in claims 1 and 2 is unclear. Paragraph 0015 of the applicant’s specification states: “the sample is naturally thawed by leaving the sealed plastic bag at room temperature for 100 minutes while applying air to the plastic bag at a flow rate of 1 to 3 m/s by means of a fan (a floor-type circulator, KJ-4071 manufactured by Twinbird Corporation)”. This appears to be an exemplary embodiment of “natural thawing”, and no definition is provided by the applicant to clarify the scope of the term. It is unclear if “natural thawing” requires sealing in a plastic bag or applying air. The temperature range at which natural thawing can occur is unclear (Can natural thawing occur during heating or refrigeration?). Furthermore, it is unclear if “natural thawing” limits other environmental factors such as the pressure and humidity at which thawing occurs.
The applicant claims a frozen vegetable that has been subjected to a dry heat treatment prior to freezing, as specified in claim 1. Claim 1 further states the frozen vegetable exhibits a drip loss during natural thawing of 7.20% or less and the frozen vegetable exhibits a change in bulk density relative to fresh product of 1.90 or less. Considering that the claimed product is a “frozen” vegetable, properties of the thawed vegetable are describing a future state of the “frozen” vegetable and not the claimed product itself. As the claim language is currently presented, the frozen vegetable would inherently exhibit a drip loss during natural thawing of 7.20% or less and a change in bulk density relative to fresh product of 1.90 or less, so long as the frozen vegetable is subjected to the claimed “dry heat treatment” and “natural thawing.” However, the scope of both the “dry heat treatment” and “natural thawing” has not been properly established, as demonstrated above. Therefore, it is unclear how a frozen vegetable subjected to a “dry heat treatment” with a wide possible range of temperature, time, humidity, etc. and then thawed in a thawing process with a wide possible range or temperature, time, humidity, etc. could consistently achieve the drip loss and bulk density values within the claimed ranges. These properties 
The meaning of “drip” in claims 1 and 2 is unclear. The applicant has not defined “drip” in the specification, so it is unclear if drip means water, liquid in general (i.e. including oils from the vegetable), mass of the vegetable lost in general, etc. 
The meaning of “bulk density” in claims 1, 3, and 7 is unclear. “Bulk density” is commonly understood to be a property of materials such as powers, granules, particulates, etc. Essentially, “bulk density” applies to a material that is divided into smaller units. As presented in claim 1, “bulk density” is applied to “a frozen vegetable” and no mention is made of the vegetable being in pieces. For the purposes of further examination, “bulk density” will be understood as a property of a material that may or may not be divided into pieces, i.e. “bulk density” can apply to a whole vegetable. Changes in “bulk density” of a whole vegetable would be understood as a result of changes in fluid content of the vegetable during drying, thawing, etc. 
The meaning of vegetable in claims 1-5 and 7-12 is unclear. The applicant has not provided an exact definition of the scope of “vegetable” in the specification. Furthermore, foods described by the applicant as vegetables such as mushrooms (see Paragraph 0021 of the specification) are not commonly understood to be vegetables. Mushrooms are commonly defined as a fungus. Therefore, the meaning and scope of “vegetable” is unclear. 
Claims 2-18 are rejected as indefinite as a result of depending upon indefinite claim 1.
Claims 7, 8, 10, 13, 14, and 16 are rejected as indefinite as a result of depending upon indefinite claim 2.
Claims 9, 11, 15, and 17 are rejected as indefinite as a result of depending upon indefinite claim 3.

Claims 6 is rejected as indefinite as a result of depending upon indefinite claim 5.
Claim 13 is rejected as indefinite as a result of depending upon indefinite claim 7.
Claims 14 is rejected as indefinite as a result of depending upon indefinite claim 8.
Claims 15 is rejected as indefinite as a result of depending upon indefinite claim 9.
Claims 16 is rejected as indefinite as a result of depending upon indefinite claim 10.
Claims 17 is rejected as indefinite as a result of depending upon indefinite claim 11.
Claims 18 is rejected as indefinite as a result of depending upon indefinite claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi (KR 20150111618 A).
Regarding claim 1, Choi teaches (Paragraph 0001, 0018) a method for producing semi-dried frozen wild vegetables, before freezing the wild vegetables, osmotic drying using an osmotic agent (ingredient) and hot air drying (dry heat treatment) are performed to control the moisture of the wild vegetables. Choi further teaches (Paragraph 0028) water loss (drip loss) occurs a lot during thawing. Choi further teaches (Paragraph 0099) measuring the occurrence of drip loss, which is the thawing characteristic of frozen wild vegetables (semi-dry, gentle, rapid), wherein frozen wild vegetables were placed in a constant temperature incubator set at 20 °C and allowed to thaw naturally. The table in Paragraph 0104 appears to indicate drip loss values of 2.3±0.1% for at least one frozen vegetable. Considering that Choi teaches the claimed product (a vegetable) subjected to the claimed treatment (dry heat treatment followed by freezing), Choi inherently teaches the features of the claimed product including the drip loss and bulk density. 
 If Choi does not inherently teach the above effects, then the claimed effects would have been obvious over Choi for the following reasons. Choi does not explicitly mention the drip loss during natural thawing is defined by the following equation: drip loss during natural thawing (%) = Weight of drip during natural thawing (g) / Weight of frozen product (g) x 100. However, as the drip loss defined by Chol is the amount of water loss during thawing, the teaching of Choi suggests the claimed equation. Choi also does not explicitly mention the frozen vegetable exhibiting a change in bulk density relative to fresh product of 1.90 or less, the change in bulk density relative to fresh product is defined by the following equation: change in bulk density relative to fresh product = Bulk density exclusive of drip after natural thawing (g/ml) / Bulk density of fresh vegetable prepared by processing of raw material (g/ml). However, the applicant claims a frozen vegetable that has been subjected to a dry heat treatment prior to freezing, as specified in claim 1. Claim 1 further states the frozen vegetable exhibits a drip loss during natural thawing of 7.20% or less and the frozen vegetable exhibits a change in bulk density relative to fresh product of 1.90 or less. Considering that the claimed product is a “frozen” vegetable, properties of the thawed vegetable are describing a future state of the “frozen” vegetable and not the claimed product itself. As the claim language is currently presented, the frozen vegetable would obviously exhibit a drip loss during natural thawing of 7.20% or less and a change in bulk density relative to fresh product of 1.90 or less, so long as the frozen vegetable is subjected to the claimed “dry heat treatment” and “natural thawing.” Changes in bulk density would obviously occur as a result water loss during both the drying and thawing processes.
Regarding claim 2, as shown above, the claimed range of drip loss of 4.70% or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed.
Regarding claims 3 and 7, as shown above, the claimed change in bulk density of 1.80 or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. Changes in bulk density would obviously occur as a result water loss  during both the drying and thawing processes.
Regarding claims 4, 8, and 9 Choi teaches (Paragraph 0020) the semi-dried frozen wild vegetables prepared by the manufacturing method of the present invention can be used directly for cooking without separate treatment after thawing. 
Regarding claims 5 and 10-12, Choi teaches (Paragraph 0002) the invention of Choi is directed towards the food industry. Furthermore, it is well understood in the art that a frozen vegetable is a frozen food.
Regarding claims 6 and 13-18, Choi teaches (Paragraph 0013) according to one embodiment of the present invention, the osmotic agent (ingredient) is technically characterized in that it is brine, and in this case, the brine may comprise 2 parts by weight to 5 parts by weight of salt (flavoring component) based on 100 parts by weight of water.
Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirabayashi (JP 2000069927 A).
Regarding claim 1, Hirabayashi teaches (Paragraph 0005) a method for producing a frozen mushroom product according to the present invention characterized by including a hot air treatment step (dry heat treatment) of reducing the water content of the raw material and a rapid freezing step of rapidly freezing the hot air treated mushroom raw material. A mushroom is understood to be a vegetable as indicated by the applicant in Paragraph 0021 of the specification, wherein examples of the vegetable used as the raw material of the frozen vegetable of the present invention include mushrooms such as shiitake mushroom, enokitake mushroom, brown beech mushroom, common mushroom, and cloud ear mushroom. Hirabayashi further teaches (Paragraph 0015) drip after thawing is eliminated. Considering that Hirabayashi teaches the claimed product (a vegetable) subjected to the claimed treatment (dry heat treatment followed by freezing), Hirabayashi inherently teaches the features of the claimed product including the drip loss and bulk density. 
If Hirabayashi does not inherently teach the above effects, then the claimed effects would have been obvious over Hirabayashi for the following reasons. Hirabayashi does not explicitly mention the frozen vegetable exhibiting a drip loss during natural thawing of 7.20% or less, or the frozen vegetable exhibiting a change in bulk density relative to fresh product of 1.90 or less, or the calculation methods thereof. However, the applicant claims a frozen vegetable that has been subjected to a dry heat treatment prior to freezing, as specified in claim 1. Claim 1 further states the frozen vegetable exhibits a drip loss during natural thawing of 7.20% or less and the frozen vegetable exhibits a change in bulk density relative to fresh product of 1.90 or less. Considering that the claimed product is a “frozen” vegetable, properties of the thawed vegetable are describing a future state of the “frozen” vegetable and not the claimed product itself. As the claim language is currently presented, the frozen vegetable would obviously exhibit a drip loss during natural thawing of 7.20% or less and a change in bulk density relative to fresh product of 1.90 or less, so long as the frozen vegetable is subjected to the claimed “dry heat treatment” and “natural thawing.”
Regarding claim 2, as shown above, the claimed range of drip loss of 4.70% or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed.
Regarding claims 3 and 7, as shown above, the claimed change in bulk density of 1.80 or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. Changes in bulk density would obviously occur as a result water loss  during both the drying and thawing processes.
Regarding claims 4, 8, and 9 Hirabayashi teaches (Paragraph 0011) the frozen mushroom raw materials that have been loosened into small pieces do not stick to each other and maintain a disjointed state, which is suitable for cooking.
Regarding claims 5 and 10-12, Hirabayashi teaches (Paragraph 0006) freeze-treating Maitake mushrooms, Hiratake mushrooms, and Enokitake mushrooms. These mushrooms are well understood in the art to be food products.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khairullah (US 20030035881 A1).
Regarding claim 1, Khairullah teaches (Claim 11) a method for preparing sautéed vegetables, wherein said method comprises: (a) cutting a cleaned, whole vegetable to produce vegetable parts; (b) coating said vegetable parts with a sauting agent (ingredient); (c) sauting said vegetable parts by contacting with an amount of heated air (dry heat treatment) at a temperature ranging between about 250.degree. F. and about 400.degree. F. for between 6 minutes and 60 minutes to produce sauted vegetable parts; and, (d) treating said sauted vegetables, wherein said treatment is selected from the group consisting of freezing, drying, freeze drying, treating with preservatives, and combinations thereof. Khairullah further teaches (Paragraph 0021) the frozen product is then available for use, whereby the product is simply thawed and placed in a food product. Considering that Khairullah teaches the claimed product (a vegetable) subjected to the claimed treatment (dry heat treatment followed by freezing), Khairullah inherently teaches the features of the claimed product including the drip loss and bulk density. 
If Khairullah does not inherently teach the above effects, then the claimed effects would have been obvious over Khairullah for the following reasons.  Khairullah does not explicitly mention the frozen vegetable exhibiting a drip loss during natural thawing of 7.20% or less, or the frozen vegetable exhibiting a change in bulk density relative to fresh product of 1.90 or less, or the calculation methods thereof. However, the applicant claims a frozen vegetable that has been subjected to a dry heat treatment prior to freezing, as specified in claim 1. Claim 1 further states the frozen vegetable exhibits a drip loss during natural thawing of 7.20% or less and the frozen vegetable exhibits a change in bulk density relative to fresh product of 1.90 or less. Considering that the claimed product is a “frozen” vegetable, properties of the thawed vegetable are describing a future state of the “frozen” vegetable and not the claimed product itself. As the claim language is currently presented, the frozen vegetable would obviously exhibit a drip loss during natural thawing of 7.20% or less and a change in bulk density relative to fresh product of 1.90 or less, so long as the frozen vegetable is subjected to the claimed “dry heat treatment” and “natural thawing.”
Regarding claim 2, as shown above, the claimed range of drip loss of 4.70% or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. 
Regarding claims 3 and 7, as shown above, the claimed change in bulk density of 1.80 or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. Changes in bulk density would obviously occur as a result water loss  during both the drying and thawing processes.
Regarding claims 4, 8, and 9 it is well understood in the art to heat/cook frozen vegetables for consumption.
Regarding claims 5 and 10-12, it is well understood in the art that frozen vegetables are a frozen food product.
Regarding claims 6, and 13-18, Khairullah teaches (Paragraph 0013) the sauting agent (ingredient) can be selected from any of a variety of lipids and lipid substitutes, in particular edible oils and fats, as long as a desired flavor is imparted to the resultant vegetable product and the agent allows the vegetable to be sauted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan (US 20060034981 A1) teaches use infrared radiation energy to perform simultaneous blanching and dehydration of fruits and vegetables.
Tressler (US 3470000 A) teaches a frozen mushroom product.
Swanson (US 20040096559 A1) teaches a method for producing frozen and dehydro-frozen vegetables and fruits.
Lewis (US 5723167 A) teaches a process of preparing and/or preserving a partially dehydrated vegetable which is capable of being preserved at or about freezer temperatures.
Sakamoto (US 20080311174 A1) teaches a food and process for producing food. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792